Citation Nr: 1549854	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office.  

The appeal was initially characterized as part of a more general claim for service connection for a respiratory disorder.  The appeal for service connection of a respiratory disorder was remanded by the Board in February 2014 and December 2014 for further development.  In August 2015, the Board bifurcated the claim, denying service connection as it pertained to a respiratory disorder other than asthma, including chronic obstructive pulmonary disease (COPD) and sleep apnea, and remanded the issue of entitlement to service connection for asthma. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran has not been diagnosed with asthma at any time pertinent to the claim for service connection.  


CONCLUSION OF LAW

The criteria for the establishment of service connection of asthma have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 20143); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in February 2008 was sent prior to the initial unfavorable rating decision and generally advised the Veteran of the evidence and information necessary to substantiate his service connection claim for COPD (as it was then characterized), as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Further, the Board acknowledges that although the August 2015 Board remand was sent to the Veteran, it was not sent to the Veteran's representative.  However, while on remand, the August 2015 supplemental statement of the case (SSOC) was sent to the representative.  The August 2015 SSOC explained that the Board remanded the claim in order for the agency of original jurisdiction (AOJ) to obtain an addendum medical opinion and re-adjudicate the claim.  The AOJ informed the Veteran and his representative of the reasons and bases why the claim for service connection for asthma was denied and explained that they had a period of 30 days to provide additional evidence.  Neither the Veteran nor his representative responded with any additional evidence.  The Board is satisfied that through these corrective measures, VA satisfied its duty to notify under the VCAA.  The Veteran is not prejudiced by the Board proceeding to decide the claim.

Relevant to the duty to assist, service treatment records, VA and private treatment records, Social Security Administration (SSA) records, as well as the report of a May 2014 VA examination and August 2015 VA addendum opinion, have been obtained and considered.  

Neither the Veteran nor his representative have identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist.

With respect to the May 2014 VA examination report discussed above, the Board acknowledges that the VA examiner indicated that the Veteran had a current diagnosis of asthma but did not provide any opinion regarding a relationship between asthma and service.  The Board remanded the claim in August 2015 for an addendum opinion in order to correct the inadequate opinion.  The Board finds that the August 2015 VA addendum opinion is an adequate opinion upon which to base a decision on the issue on appeal.  In this regard, the examiner addressed the May 2014 VA examiner's identification of a current diagnosis of asthma and explained why the Veteran does not actually have asthma and has not had asthma at any time pertinent to the appeal.  The examiner cited the Veteran's VA and private treatment records and also explained that the disability benefits questionnaire completed by the May 2014 VA examiner, did not have a space for "COPD" in the section in which the examiner identified asthma as a current diagnosis.  The August 2015 examiner also explained that it was probable that the May 2014 VA examiner selected the box for "asthma" because both asthma and COPD are pulmonary disorders.  The Board also notes that the May 2014 VA examiner no longer works in the compensation and pension department and thus, it is not possible to obtain an addendum opinion from that examiner.  The Board finds that the August 2015 VA opinion rendered regarding the current diagnosis, or lack thereof, of asthma was plainly rendered based on the examiner's medical training and clinical experience.  The Board has reviewed the opinion in question here and finds that it is more than adequate.  Moreover, the August 2015 VA examiner offers clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The February 2014 remand directed the AOJ, in pertinent part, to obtain outstanding SSA records, which as discussed above, have been obtained and associated with the file, as well as provide the Veteran with a VA examination.  The VA examination was provided in May 2014.  Regarding the December 2014 remand, the directives specifically pertained to other respiratory disorders not presently on appeal, which were resolved in the Board's August 2015 decision. 

With respect to the August 2015 remand, as discussed, the Board sought to obtain the aforementioned VA addendum opinion.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ has complied with the remand by obtaining the August 2015 VA addendum opinion.  The August 2015 VA examiner reviewed the evidence of record, including the Veteran's electronic files, as instructed, answered the question posed, and provided a detailed rationale for the opinion.

On this record, the Board finds that the AOJ substantially complied with the Board's remand directives and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection 

In the present case, the Veteran claims to have a respiratory disorder as a result of herbicide exposure in service.  As discussed in the Introduction above, the Board bifurcated the claim in its August 2015 decision and remand, denying the claim as it pertained to respiratory disorders other than asthma, including COPD and sleep apnea.  Thus, only the purported asthma disorder is discussed in the present decision. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  However, recently, the Court clarified that the demonstration of continuity of symptomatology, applied to specific chronic diseases only.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The specific chronic diseases to which 38 C.F.R. § 3.303(b) applies, are listed at 38 C.F.R. § 3.309(a).  Id. at 1338.  

Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran is exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, asthma is not included on such list.  38 C.F.R. § 3.309(e).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in August 2005; a clinical diagnosis of a chronic throat and/or thyroid disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the claim for service connection for asthma fails because the Veteran does not have a current disability of asthma and has not had a current diagnosis of asthma at any time pertinent to the claim.  In this regard, the VA and private treatment records do not indicate a current diagnosis of asthma.  The Board acknowledges that the May 2014 VA examiner checked a box on the disability benefits questionnaire (DBQ) indicating that the Veteran had a current disability of asthma.  However, the Board finds it significant that the remainder of the examination report only discussed the Veteran's COPD and sleep apnea.  Further, the August 2015 VA addendum opinion clarified that the Veteran does not have a diagnosis of asthma and that the correct diagnosis is COPD.  The August 2015 examiner based the determination on  review of the VA treatment records as well as the private treatment records, which all noted COPD and did not indicate a current diagnosis of asthma.  The examiner noted that the March 2008 VA pulmonary consult clearly stated that the Veteran had no history of bronchial asthma and the diagnosis by the VA pulmonologist at that time was "very severe COPD with reversible component." 

With respect to the notation in the May 2014 VA examination report, the August 2015 VA examiner noted that the May 2014 VA examination report only reflects COPD in the diagnosis section of the report.  The August 2015 VA examiner addressed the apparent contradiction which appeared later in the body of the report when the May 2014 VA examiner checked a box for "asthma" under a section entitled "pulmonary conditions."  The August 2015 VA examiner explained that the particular section in which the May 2014 VA examiner selected "asthma" as a disability, did not offer COPD as an option that the May 2014 VA examiner could have selected instead.  The August 2015 VA examiner also explained that it is probable that the May 2014 VA examiner selected "asthma" because asthma and COPD are both obstructive respiratory conditions.  The Board finds the August 2015 VA examiner's explanation to be highly probative. 

The August 2015 VA examiner's explanation is highly probative in light of another VA treatment record - a January 2013 VA computed tomography (CT) scan.  The January 2013 VA CT scan report contains a question of whether the Veteran has a history of asthma and answers "yes" but explains that the Veteran has COPD. 

The Board acknowledges that a January 2008 private treatment record listed asthma in the list of the Veteran's "past medical history."  However, the January 2008 treatment provider did not cite the basis for the notation.  Moreover, the private treatment provider did not indicate that asthma was a current diagnosis but rather that it was in the Veteran's past medical history.  Such assessment is not supported by any of the remaining documentation of record.  Specifically, other private treatment records do not indicate any diagnosis of asthma.  Similarly, the VA treatment records do not indicate a diagnosis of asthma, with the exception of the January 2013 CT scan report that clarified that the Veteran has COPD.  Rather, the private and VA treatment records consistently note the Veteran's diagnosis of COPD.  The SSA records confirm that the Veteran has a diagnosis of COPD and do not reference any diagnosis of asthma.  The Board concludes that the overwhelming evidence of record indicates that the Veteran has COPD and not asthma.  

Further, the Veteran's statements do not indicate that he has ever been told that he has asthma.  In this regard, all of his arguments for service connection for a respiratory disorder have indicated that COPD is the disorder.  See e.g. November 2007 statement in support of his claim, May 2009 Notice of Disagreement, January 2011 VA Appeal Form 9.  Further, a June 1997 private treatment record notes the Veteran's response of "no" when asked whether he has ever had asthma.  Service treatment records do not indicate any diagnosis of asthma.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

To the extent that the Veteran contends that he has asthma, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report symptoms such as difficulty breathing as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person, the Veteran is not competent to offer a diagnosis of asthma as he does not possess the requisite specialized knowledge.  In this regard, such diagnosis requires the administration and interpretation of specialized test results, to include diagnostic studies.  Therefore, making such a diagnosis is a complex medical question and the Veteran is not competent to offer such a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board acknowledges that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), identifying specific respiratory disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has asthma, nor that he had any such disorder at any time shortly before, or since, filing the claim for service connection for a respiratory disorder.  

Based on the foregoing, service connection is not warranted for asthma.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for asthma is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


